In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Board of Parole, which, after a hearing, denied the petitioner release on parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Dickinson, J.), dated August 15, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The New York State Board of Parole’s release decisions are discretionary, and if made in accordance with statutory requirements, such determinations are not subject to judicial review (see, Matter of Davis v New York State Div. of Parole, 114 AD2d 412).
The reasons set forth by the Board for denying parole release to the petitioner were all supported by the record and satisfied its obligation under the statute (Executive Law § 259-i [1] [a]; [2] [c]). Further, the petitioner’s claim that the Board did not consider his institutional record and release plans fails to overcome the presumption that it properly complied with its statutory duty (see, People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 133). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.